Citation Nr: 1201464	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-47 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for residuals of asbestos exposure.

3.  Entitlement to service connection for residuals of radiation exposure.  


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from April 2000 to June 2004.  The Veteran's decorations for his active service include a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that the Veteran perfected an appeal with respect to the issues of entitlement to service connection for left ear hearing loss disability and tinnitus.  A review of the record shows that in a March 2011 rating decision, the Veteran was granted entitlement to service connection for left ear hearing loss disability and tinnitus.  There is no evidence of record indicating that the Veteran has expressed his disagreement with the evaluations assigned for those disabilities.  Therefore, the Board has limited its consideration accordingly.  


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.

2.  The Veteran has not been diagnosed with a disability resulting from exposure to asbestos.

3.  The Veteran has not been diagnosed with a disability resulting from exposure to radiation.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A disability resulting from exposure to asbestos was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A disability resulting from exposure to radiation was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claims of entitlement to service connection for residuals of asbestos exposure and for residuals of radiation exposure.   Additionally, no VA medical opinion has been obtained in response to these claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran's has a disability resulting from in service exposure to asbestos or a disability resulting from in service exposure to radiation.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos- related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos- related disease can develop from brief exposure to asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for Right Ear Hearing Loss Disability

The Veteran has reported that he sustained accoustic trauma while in active service.  As noted above, the Veteran was awarded a Combat Action Ribbon while he was in active service.  As the Veteran served in combat, the Board concedes his exposure to accoustic trauma while in active service.  

A review of the Veteran's STRs is negative for treatment for or a diagnosis of hearing loss while the Veteran was in active service.  In May 2004, the Veteran was afforded a VA examination.  There is no indication from the examination report that the Veteran reported experiecing hearing loss at the time of his separation from active service.  Additionally, a review of the STRs shows that the Veteran was afforded audiograms in December 1999, April 2000, March 2002, and May 2004 while in active service.  The right ear audiogram results were as follows: 

Hertz (Hz)
1000
2000
3000
4000
December 1999
0
0
0
0
April 2000
0
15
10
5
March 2002
5
10
5
-5
May 2004
0
5
5
10

The Board notes that there is no evidence that speech recognition scores were recorded at the time of the Veteran's various audiograms during active service.  While the Veteran's right ear hearing acuity certainly went through a significant shift while he was in active service,  he did not have right ear hearing loss for VA purposes at any time during active service or at his separation from such service.  

In November 2010, the Veteran was afforded a VA audiology evalutation.  At that time, the Veteran reported that he experienced hearing impairment that had become noticeable during active service.  He also underwent an audiogram at his VA audiology evaluation.  The right ear audiogram results were as follows: 

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
10
10
20
15
13.75

Speech recognition in the right ear was 98.  The examiner did not diagnose right ear hearing loss at the time of the VA audiology evaluation.  Instead, the examiner reported that the puretone hearing was within normal limits.  

Also of record are VA Medical Center treatment notes.  A review of the records is negative for any evidence indicating that the Veteran has been diagnosed with right ear hearing loss disability for VA purposes.  

The Board notes that while the Veteran is competent to report when he first experienced symptoms of hearing loss and that they have continued since service, see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); as a lay person, he is not competent to diagnose himself with right ear hearing loss for VA compensation purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has right ear hearing loss for VA compensation purposes, let alone had it within one year of his separation from active service.  38 C.F.R. § 3.385.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for right ear hearing loss is not warranted.  

Entitlement to Service Connection for Residuals Related to Exposure to Asbestos and Radiation

The Board notes that there is no medical evidence of record indicating that the Veteran has a disability resulting from exposure to either asbestos or radiation.  Additionally, the Veteran has not specifically asserted that he has a medical condition resulting from exposure to either asbestos or radiation.  In fact, in his June 2009 notice of disagreement, the Veteran admitted that he did not have a current disability that was a result of his exposure to either asbestos or radiation during active service.  Even if the Board were to concede the Veteran's exposure to asbestos and radiation during active service, the Board notes that neither asbestos exposure nor radiation exposure in and of themselves are disabilities that are subject to compensation for VA purposes.  

As noted above, the Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain, 21 Vet. App. at 321.  In this regard, as noted above, there is no competent evidence of record showing that the Veteran has a disability as a result of either exposure to asbestos or radiation during active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for residuals of exposure to asbestos and radiation is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for residuals of exposure to asbestos is denied.

Entitlement to service connection for residuals of exposure to radiation is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


